department of the treasury internal_revenue_service washington d c date cc ebeo br2 uilc number release date internal_revenue_service national_office field_service_advice memorandum for senior attorney from jerry e holmes chief branch cc ebeo subject this field_service_advice responds to your memorandum dated date in which you requested advice regarding whether certain individuals were fee-based public officials field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend state board_of bar examiners issue s are individuals paid_by a state_or_local_government agency fee-based public officials conclusion the individuals are not fee-based public officials facts members of the board_of bar examiners are appointed by the state supreme court by rule_of the state supreme court the chairman of the board is paid dollar_figure per year and the remaining members are paid dollar_figure per year however under state statute the board members are paid from a government fund and do not receive any remuneration directly from bar applicants law and analysis sec_1402 of the code defines the term net_earnings_from_self-employment in pertinent part as the gross_income of an individual from any trade_or_business carried on by such individual less the allowable income_tax deductions attributable to such trade_or_business sec_1402 of the code provides in part that the term trade_or_business when used with reference to self-employment_income or net_earnings_from_self-employment shall not include the performance of functions of a public_office other than the functions of a public_office of a state or political_subdivision thereof with respect to fees received in any period in which the functions are performed in a position compensated solely on a fee basis and in which such functions are not covered under an agreement pursuant to sec_218 of the social_security act as referenced above sec_1_1402_c_-2 of the income_tax regulations provides in part that the term public_office includes any elective or appointive office of a state or its political subdivisions or of a wholly owned instrumentality of any one or more of the foregoing the members of the board_of bar examiners are appointed by the state supreme court therefore the members are public officials revrul_74_608 1974_2_cb_275 provides that when a public official receives remuneration in the form of fees directly from the members of the public with whom the public official does business such remuneration is fees within the meaning of sec_1402 when however a public official receives remuneration or salary from a government fund and no portion of the monies collected by such official belongs to or can be retained by such official as compensation the remuneration is not fees under sec_1402 the members of the board_of bar examiners are compensated entirely from a government fund the board members do not receive any remuneration directly from bar applicants therefore the board members are not fee-based public officials under sec_1402 does not cause the remuneration to be fee- based we hope the foregoing information is helpful to you if you have any further questions please call john richards of this office at sincerely yours jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
